Citation Nr: 0801966	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-32 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private medical expenses provided by Dominican Hospital from 
May 5, 2004, to May 14, 2004.  

(The veteran's claim of entitlement to reimbursement for the 
cost of unauthorized private medical expenses provided by 
Dominican Hospital on the above dates is discussed in a 
separate decision).


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Palo Alto, California.  In the November 2005 decision, the 
VAMC approved payment for non-VA emergency hospitalization 
from April 27, 2004, to the point of stabilization, which was 
deemed May 4, 2004.  The VAMC denied payment for treatment 
after that date, and the hospital, via its representative, 
contends that VA should pay for the veteran's entire 
hospitalization treatment at Dominican Hospital.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in the VA Form 9, Appeal to the Board of 
Veterans' Appeals, dated October 2005, the representative of 
the Dominican Hospital indicated that she wanted to have a 
Board hearing at the local RO.  In a November 2005 report of 
contact form, it is noted that the appellant was offered a 
local hearing in lieu of a Board hearing, which she accepted 
and was held in December 2005.  However, after certification 
of the appeal to the Board, the appellant submitted a May 
2006 form, wherein she indicated that she wished to attend a 
videoconference hearing with the Board.  There is no 
indication in the record that the requested Board hearing has 
been scheduled.  Accordingly, this case must be remanded to 
afford the appellant the requested videoconference hearing.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2007).

In view of the above, this case is REMANDED for the following 
action:  

Schedule a Board videoconference hearing 
at the RO in Oakland, California.  The 
appellant, the veteran, and the veteran's 
representative should be notified of the 
date and time of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



